DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                       JOSE LUIS GARCIA SOLAR,
                              Appellant,

                                      v.

                           STATE OF FLORIDA,
                                Appellee.

                               No. 4D18-1714

                             [February 6, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Edward H. Merrigan,
Judge; L.T. Case No. 12-16950 CF10A.

   Jose Luis Garcia Solar, Okeechobee, pro se.

  Ashley B. Moody, Attorney General, Tallahassee, and Melynda L.
Melear, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed.

GERBER, C.J., and TAYLOR, J., concur.
FORST, J., concurs in part and dissents in part with an opinion.

FORST, J., concurring in part and dissenting in part.

    I respectfully dissent in part. Appellant was not afforded an evidentiary
hearing on any of the claims raised in his Florida Rule of Criminal
Procedure 3.850 motion alleging ineffective assistance of trial counsel. I
agree with the majority in finding no error in the trial court summarily
denying six of the seven claims. However, I would remand for an
evidentiary hearing with respect to Appellant’s contention that counsel’s
failure to move to exclude incriminating evidence of items found in the
vehicle in which Appellant was stopped constituted reversible ineffective
assistance of counsel. Appellant “stated a legally sufficient claim for relief,
and the record before this court does not conclusively refute the claim.”
Harris v. State, 74 So. 3d 567, 568 (Fla. 4th DCA 2010).
                      *        *        *

Not final until disposition of timely filed motion for rehearing.




                               2